Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1,10 and 20 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1,10 and 20 Applicant asserts (pg. 10):
Nogami fails to teach or suggest the recited features above because in Nogami, a temperature and a temperature variation rate is detected for a battery only, NOT a weighted average temperature determined based on temperatures measured at different parts of a terminal device, let alone each measured temperature corresponding to a weight.
The cited paragraphs [0014], [0016]-[0017] and Fig. 4 of Nogami disclose detection of a temperature and a temperature variation rate of a battery only. The disclosed temperature of the battery in Nogami cannot be a weighted average of temperatures of different parts of the terminal device.
And further asserts:
Thus, the claimed temperature is determined based on different parts of the terminal device rather than directed to a battery of the terminal device only, and the charging strategy is determined based on the weighted average temperature/temperature variation trend of the terminal device, rather than based on a temperature/temperature variation trend of the battery of the terminal device only.
In response:
In regards to the applicant’s assertion that Nogami is directed to detecting temperature and a temperature variation rate based on a battery of the terminal device only rather than based on different parts of the terminal device:  
Claims 1,10 and 20 claims “measured at different parts of the terminal device” and does not claim “measured at different parts of the terminal device other than the battery of the terminal device” nor claims “including at least one part of the terminal device other than the battery”. Specifically, claim language “different parts of the terminal device” does not exclude the battery nor excludes only the battery of the terminal device.
Also claims 1,10, and 20 does not claim the temperature variation rate is a weighted average temperature determined based on temperatures measured at different parts of a terminal device
In regards to applicants remark “the charging strategy is determined based on the weighted average temperature/temperature variation trend of the terminal device, rather than based on a temperature/temperature variation trend of the battery of the terminal device only”, Claim 1 and similarly claims 10 and 20 does not claim the charging strategy is determined based on the weighted average temperature/temperature variation trend of the terminal device, but claims determining … the charging strategy for the terminal device based on at least one of the temperature or the temperature variation trend parameter.
In regards to the rejection of Claim(s) 1,10 and 20  Applicant asserts (pg. 10):
Furthermore, Nagashima is directed to charging a secondary battery, and fails to teach detecting the temperature of a terminal device as a whole, let alone teaching that the temperature of the terminal device is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight.
In response:
The Examiner does not rely on Nagashima to teach detecting the temperature of a terminal device as a whole,  nor that the temperature of the terminal device is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

	
Examiner Notes of claimed “Power consumption state”
Based on [0052]-[0058] of the specification, the specification directly relates “temperature variation rate (∆T/t)” to a power consumption state but does not describe how power consumption state is determined based on said temperature variation rate. 
For example, the specification states that  “the temperature variation rate of the terminal device may be positively related to the power consumption of the terminal device during charging, and if the temperature variation rate of the terminal device is higher, the power consumption of the terminal device during charging may be higher.”
The specification also states that “the temperature variation direction and temperature variation rate of the terminal device may reflect a present power consumption state of the terminal device. When the temperature of the terminal device varies upwards and the temperature variation rate keeps increasing, it may be determined that the present power consumption of the terminal device is continuously increased.”
Therefore, the examiner will interpret a “power consumption state” as temperature variation rate.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 12-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and similarly claim 12 recites “determining a power consumption state of the terminal device during charging based on the temperature variation trend parameter; and determining the charging strategy based on the temperature and the power consumption state” which is unclear.
It is unclear how the power consumption state of the terminal device is determined based on the temperature and/or temperature variation trend and therefore how the charging strategy is determined based on the power consumption device. 
Specifically, based on the Applicants remark (pg 9.) which states the following:
“The Office Action, on page 2, alleges that the term "power consumption state" is interpreted as temperature variation rate. Applicant respectfully disagrees and submits that the power consumption state is not the temperature variation rate. Based on paragraphs, [0052]-[0058] of the specification, the power consumption state may have a plurality of states based on the change of the temperature variation rate, namely, the temperature variation rate is a factor for determining a specific power consumption state but is not the power consumption state per se”.
The Applicants remark above suggests that the claimed power consumption state cannot be interpreted  as “temperature variation rate” . However the specification directly relates “temperature variation rate (∆T/t)” to a power consumption state but does not describe how power consumption state is determined based on claimed temperature variation trend/rate. 
Therefore claims 3 and 12 are unclear.
As stated above the examiner will interpret a “power consumption state” as temperature variation rate.
Claim 4 and similarly claim 13 recites “wherein determining the power consumption state of the terminal device during charging based on the temperature variation trend parameter comprises: in response to the temperature variation rate the temperature variation trend parameter increasing at a first rate, determining that the power consumption state of the terminal device during charging is a first power consumption state; in response to the temperature variation rate in the temperature variation trend parameter increasing at a second rate, determining that the power consumption state of the terminal device during charging is a second power consumption state, where the second rate is lower than the first rate and power consumption of the terminal device in the second power consumption state is lower than power consumption in the first power consumption state; and in response to the temperature variation rate m the temperature variation trend parameter increasing at a third rate, determining that the power consumption state of the terminal device during charging is a third power consumption state, where the third rate is lower than the second rate and power consumption of the terminal device in the third power consumption state is lower than the power consumption in the second power consumption state” which is unclear.
Specifically for the reasons set forth above in regards to claims 3 and 12 (i.e. Applicants remarks “Applicant respectfully disagrees and submits that the power consumption state is not the temperature variation rate), it is unclear how the first, second, and third power consumption states are determined in response to the temperature variation rate increasing at a first, second and third rate respectively.
Claims 4-8 and 13-17 are included in this rejection based on their dependence on claims 3 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,9-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (JPH10248178A) in view of Chen (US 20150046012) in view of Nagashima (US 20100194351).  Note: Examiner rely’s Nogami (JPH10248178A) to make rejection uses on machine translation to clarify position.

    PNG
    media_image1.png
    825
    801
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    440
    728
    media_image2.png
    Greyscale

Fig. 3-4 of Nogami
As to claim 1, Nogami discloses a charging method (Fig. 3), comprising: 
detecting, by a terminal device (Fig. 1 elements 1-9 ) supporting different charging modes (Fig. 1,3 and 4 and [0008], [0014], [0016]-[0017] charge current mode is switched between high and low), a temperature and a temperature variation trend parameter of the terminal device (Fig. 4 and [0014] [0016]-[0017] temperature change rate patterns dT/dt are monitored), where the temperature variation trend parameter comprises at least one of a temperature variation direction or a temperature variation rate (Fig. 4 where temperature and temperature change rate patterns dT / dt are monitored. See Fig. 4 a,b showing dT / dt in a positive direction); 
determining, by the terminal device, a charging strategy for the terminal device based on at least one of the temperature or the temperature variation trend parameter ([0014] [0016]-[0017] charging mode is switched to charge with high current until the temperature change rate dT / dt =A, then charging mode is switched to charge with low or pulsed charging current, dT / dt is monitored again until dT / dt=B), where the charging strategy comprises a charging mode ([0016] charging mode is switched from high to low when dT / dt =A); 
Nogami further discloses charging the terminal device according to the charging strategy ([0014] [0016]-[0017] switches charging mode to charge with high current until temperature change rate dT / dt =A. Then charging mode is switched).
Nogami does not disclose/teach wherein the temperature of the terminal device is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight.
Chen teaches a temperature of a terminal device (battery 118, Fig. 1-2) is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight (Fig. 2 and [0052] where thermal sensors 210a-210n (collectively "thermal sensors 210") is positioned in, on, and about the electrical energy storage device 118. An average of some or all of the measured spot or individual temperatures may provide the overall electrical energy storage device 118 temperature [0018] [0105][0111]. As such, since the overall temperature is an average of the individual sensor temperatures, then the individual sensor temperature corresponds to a weight).
It would have been obvious to a person of ordinary skill in the art to modify the detected temperature of the terminal device Nogami to be a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight, as taught by Chen, in order to get a more accurate detection of the overall  temperature of the battery as a whole and not only just one localized portion.
Nogami in view of Chen does not disclose/teach and the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode.
Nagashima teaches the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode (Fig. 4-6 S13 to S16,S17,S18 and [0046] – [0052] where charging is done in CC and CV to lower the current, thus lowering temperature while providing a maximum charge capacity).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nogami to comprises at least one of a constant current charging mode or a constant voltage charging mode, in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
As to claim 10, Nogami discloses a charging device (Fig. 1), comprising: 
at least one processor (CPU 6); and a memory configured to store instructions executable by the at least one processor (Nogami does not disclose the charging device having a memory configured to store instructions executable by the at least one processor. However, memory configured to store instructions executable by the at least one processor is well known), wherein the at least one processor is configured to obtain a temperature and a temperature variation trend parameter of a terminal device ([0015]-[0016] the temperature change rate calculation circuit 5 calculates the temperature change rate based on the detected temperature and gives it to the CPU 6. Elements 1-9  as terminal device) , where the temperature variation trend parameter comprises at least one of a temperature variation direction or a temperature variation rate ([0015]-[0016] the temperature change rate calculation circuit 5 calculates the temperature change rate); determine a charging strategy for the terminal device (Charging device of Fig. 1) based on at least one of the temperature or the temperature variation trend parameter ([0016] and Fig. 4 when the temperature change rate of any cell reaches the A value, the CPU 6 switches the charging mode), where the charging strategy at least comprises a charging mode  ([0016] charging mode) and instruct the terminal device to charge according to the charging strategy (Fig. 4 [0014] [0016]-[0017] switches charging mode to charge with high current until temperature change rate dT / dt =A then charging mode is switched).
Nogami does not disclose/teach wherein the temperature of the terminal device is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight.
Chen teaches a temperature of a terminal device (battery 118, Fig. 1-2) is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight (Fig. 2 and [0052] where thermal sensors 210a-210n (collectively "thermal sensors 210") is positioned in, on, and about the electrical energy storage device 118. An average of some or all of the measured spot or individual temperatures may provide the overall electrical energy storage device 118 temperature [0018] [0105][0111]. As such, since the overall temperature is an average of the individual sensor temperatures, then the individual sensor temperature corresponds to a weight).
It would have been obvious to a person of ordinary skill in the art to modify the detected temperature of the terminal device Nogami to be a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight, as taught by Chen, in order to get a more accurate detection of the overall  temperature of the battery as a whole and not only just one localized portion.
Nogami in view of Chen does not disclose/teach the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode
Nagashima teaches and the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode (Fig. 4-6 S13 to S16,S17,S18 and [0046] – [0052] where charging is done in CC and CV to lower the current and thus lower temperature while providing a maximum charge capacity).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nogami to comprises at least one of a constant current charging mode or a constant voltage charging mode, in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).

As to claims 2 and 11, Nogami in view of Chen in view of Nagashima teaches the charging method of claim 1, and teaches the charging device of claim 10 wherein the at least one processor is further configured: wherein determining the charging strategy for the terminal device based on at least one of the temperature or the temperature variation trend parameter comprises: in response to determining that the temperature is lower than a first threshold ([0014] [0016]-[0017] and Fig. 4 of Nogami temperature where current is reduced due to dT / dt =A identified as first threshold), determining the charging strategy for the terminal device as adoption of high current ( Below dT / dt =A (threshold) charging current is “high” ), and in response to determining that the temperature is higher than or equal to the first threshold, determining the charging strategy based on the temperature and the temperature variation trend parameter ([0014] [0016]-[0017] and Fig. 4 of Nogami temperature where current is reduced due to dT / dt =A).
Nogami in view of Chen does not teach the adopted charging strategy for the terminal device at “high” charging is the constant current charging mode for charging.
Nagashima teaches the constant current charging mode for charging (Fig. 4 and Fig. 6 S12).
It would have been obvious to a person of ordinary skill in the art to modify the adopted charging strategy of Nogami to constant current charging mode for charging, in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
As to claims 3 and 12, Nogami in view of Chen in view of Nagashima teaches the charging method of claim 2 , and teaches the charging device of claim 11, wherein determining the charging strategy based on the temperature and the temperature variation trend parameter comprises: and wherein the at least one processor is further configured to: 
Determin[ing] a power consumption state of the terminal device during charging based on the temperature variation trend parameter (dT/dt is continuously detected. As such, the power consumption state is also detected ); and determining the charging strategy based on the temperature and the power consumption state ([0014] [0016]-[0017] and Fig. 4 of Nogami charge with high current until temperature change rate dT / dt = A. Then temperature above charging mode is switched. ).
As to claims 9 and 18, Nogami in view of Chen in view of Nagashima teaches the charging method of claim 1, and teaches the charging device of claim 10, wherein the charging strategy further comprises a charging parameter (dT / dt) corresponding to the charging mode ([0014] [0016]-[0017] of Nogami in temperature change rate patterns dT / dt determines charging mode).
 As to claim 19 Nogami in view of Chen in view of Nagashima teaches the charging method of claim 1. 
Although Nogami discloses a processor of a terminal device (CPU 6), enable the terminal device to implement the charging method according to claim 1.
Nogami is silent as to a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by the processor to enable the terminal device to implement the charging method according to claim 1.
However a non-transitory computer-readable storage medium, having instructions is well known in the art and it would be obvious to one of ordinary skill in the art to implement instructions on a non-transitory computer-readable storage medium to enable Nogami’s CPU to perform the instructions in claim 1 in order to increase the speed of method steps and reduce human error.

Claims 4-8, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (JPH10248178A) in view of Chen (US 20150046012) in view of Nagashima (US 20100194351) as evident by Christensen (US 20120306452).  Note: Examiner rely’s Nogami (JPH10248178A) to make rejection uses on machine translation to clarify position.
As to claims 4 and 13, Nogami in view of Chen in view of Nagashima teaches the charging method of claim 3 and teaches the charging device of claim 12 wherein the at least one processor is further configured to: wherein determining the power consumption state of the terminal device during charging based on the temperature variation trend parameter comprises: in response to the temperature variation rate in the temperature variation trend parameter increasing at a first rate (dT / dt = A), determining that the power consumption state of the terminal device during charging is a first power consumption state (([0014] [0016]-[0017] and Fig. 4 Since Nogami determines temperature variation rate dT / dt = A, Nagomi detects first power consumption state that corresponds to dT / dt = A (note: See Examiners note above where Examiner interprets a power consumption state as a temperature variation rate). Additionally, it is well known to one of ordinary skill in the art that the temperature variation rate is directly related to power consumption as evident by Christensen ([0009]) where Christensen states the rate of the temperature increase of the cell is thus a function of the power dissipated by the electrochemical cell); in response to the temperature variation rate in the temperature variation trend parameter increasing at a second rate, determining that the power consumption state of the terminal device during charging is a second power consumption state, where the second rate is lower than the first rate and power consumption of the terminal device in the second power consumption state is lower than power consumption in the first power consumption state (([0014] [0016]-[0017] and Fig. 4 where Nagomi continuously checks for dT / dt  until dT / dt = A. As such the power consumption state below the detection of dT / dt = A is identified as second power consumption state); in response to the temperature variation rate in the temperature variation trend parameter increasing at a third rate (Based on [0061] of the specification, Examiner interprets the third rate as the dT / dt< 0 or dT / dt is on a downward trend. Even though Nagomi does not specifically show a decreasing temperature variation rate. A decreasing temperature variation rates (i.e. cooling) are well known when charging is reduced or suspended) , determining that the power consumption state of the terminal device during charging is a third power consumption state (As such a decreasing or downward temperature variation rate identified as a “third power consumption state”) , where the third rate is lower than the second rate and power consumption of the terminal device in the third power consumption state is lower than the power consumption in the second power consumption state (dT / dt = A (first power consumption state) is higher than the power consumption state just below the detection of dT / dt = A (second power consumption state) which is higher than a decreasing  dT / dt (third power consumption state)).
As to claims 5 and 14, Nogami in view of Chen in view of Nagashima as evident by Christensen teaches the charging method of claim 4, and teaches the charging device of claim 13 wherein the at least one processor is further configured to and wherein determining the charging strategy based on the temperature and the power consumption state comprises: in response to determining that the temperature is within a preset range greater than the first threshold (Temperature where dT / dt = A identified above as “first threshold”), and the terminal device is in the first power consumption state (dT / dt = A), applying following charging strategy: 
Nogami in view of Chen does not disclose/teach first adopting the constant voltage charging mode for charging; when the temperature variation rate of the terminal device is on a downward trend switching the constant voltage charging mode to the constant current charging mode for charging.
Nagashima teaches first adopting the constant voltage charging mode for charging (Fig. 4-6 S13 to S16,S17); when the temperature variation rate of the terminal device is on a downward trend ( S13 to S18 where T>T0 then T<T0) switching the constant voltage charging mode to the constant current charging mode for charging (Fig. 4 S19).
It would have been obvious to a person of ordinary skill in the art to modify Nogami of charging mode of reducing the charging current at the temperature where dT / dt = A first adopting the constant voltage charging mode for charging; when the temperature variation rate of the terminal device is on a downward trend switching the constant voltage charging mode to the constant current charging mode for charging, in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] of Nagashima).
As to claims 6 and 15, Nogami in view of Chen in view of Nagashima as evident by Christensen teaches the charging method of claim 5 and teaches the charging device of claim 13 wherein the at least one processor is further configured to:
Nogami teaches wherein determining the charging strategy based on the temperature and the power consumption state comprises: the terminal device is in a first power consumption state (Fig. 4A and [0014] [0016]-[0017] the high current until the temperature change rate dT / dt =A or B, then reduce current.
Nogami in view of Chen does not specifically disclose/teach in response to determining that the temperature is higher than a maximum value of the preset range and that the terminal device is in the first power consumption state applying following charging strategy: first decreasing a charging current of the terminal device and when the temperature variation rate of the terminal device is on the downward trend, adopting the constant current charging mode for charging.
Nagashima teaches in response to determining that the temperature is higher than a maximum value of the preset range (temperature of the secondary battery is equal to or higher than a reference temperature T0. Temperature just below T0, for example 44C is identified as “maximum value of preset range”) and that the terminal device is in a first power consumption state (power consumption state based on dT / dt due to constant current charging in S12 of Fig. 4) applying following charging strategy: first decreasing a charging current of the terminal device ((Fig. 4-6 S13 to S16,S17,S18 and [0046] – [0052] and Fig. 6 where when a temperature of the secondary battery is equal to or higher than a reference temperature T0, perform CV charging reducing current) and when the temperature variation rate of the terminal device is on the downward trend, adopting the constant current charging mode for charging ( Fig. 4 S13 to S18,S19 where T>T0 then T<T0 Constant current is applied) 
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nogami to include in response to determining that the temperature is higher than a maximum value of the preset range and that the terminal device is in the first power consumption state applying following charging strategy: first decreasing a charging current of the terminal device and when the temperature variation rate of the terminal device is on the downward trend, adopting the constant current charging mode for charging in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
As to claims 7 and 16, Nogami in view of Chen in view of Nagashima as evident by Christensen teaches the charging method of claim 5 and teaches the charging device of claim 13, wherein the at least one processor is further configured to: 
Nogami teaches wherein determining the charging strategy based on the temperature and the power consumption state comprises: the terminal device is in a second power consumption state ([0014] [0016]-[0017] and Fig. 4 where Nagomi continuously checks for dT / dt  until dT / dt = A. As such the power consumption state below the detection of dT / dt = A identified as second power consumption state).
Nogami in view of Chen does not disclose/teach in response to determining that the temperature is higher than a maximum value of the preset range and the terminal device is in the second power consumption state, applying following charging strategy: first adopting the constant voltage charging mode for charging and when the temperature variation rate of the terminal device is on the downward trend and a charging voltage of the terminal device is lower than a maximum charging voltage, switching the constant voltage charging mode to the constant current charging mode for charging; and when the charging voltage reaches the maximum charging voltage in the constant current charging mode, switching the constant current charging mode to the constant voltage charging mode for charging.
Nagashima teaches in response to determining that the temperature is higher than a maximum value of the preset range, applying following charging strategy: first adopting the constant voltage charging mode for charging ((Fig. 4-6 S13 to S16,S17,S18 and [0046] – [0052] and Fig. 6 where when a temperature of the secondary battery is equal to or higher than a reference temperature T0 (Temperature just below T0, is identified as “maximum value of preset range”), perform CV charging reducing current); and when the temperature variation rate of the terminal device is on the downward trend and a charging voltage of the terminal device is lower than a maximum charging voltage , switching the constant voltage charging mode to the constant current charging mode for charging ( Fig. 4 S13 to S18,S19 where T>T0 then T<T0 Constant current is applied when V=V2 which is less than V1); and when the charging voltage reaches the maximum charging voltage in the constant current charging mode (S20) , switching the constant current charging mode to the constant voltage charging mode for charging (S15).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nagashima to include in response to determining that the temperature is higher than a maximum value of the preset range and the terminal device is in the second power consumption state, applying following charging strategy: first adopting the constant voltage charging mode for charging and when the temperature variation rate of the terminal device is on the downward trend and a charging voltage of the terminal device is lower than a maximum charging voltage, switching the constant voltage charging mode to the constant current charging mode for charging; and when the charging voltage reaches the maximum charging voltage in the constant current charging mode, switching the constant current charging mode to the constant voltage charging mode for charging, in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
Nogami in view of Chen in view of Nagashima does not specifically teach that the charging mode taught by Nagashima in Fig. 4,6 as specified above is performed when the terminal device is in the second power consumption state (i.e. a power consumption rate < dT / dt = A of Nogami).
However it would be obvious to one or ordinary skill in the art for the charging mode of Nogami taught by Nagashima in Fig. 4,6 as specified above be performed when the terminal device is in the second power consumption state (i.e. a power consumption rate < dT / dt = A of Nogami) in order to keep the battery operating at a temperature that doesn’t compromise safety ([0036]-[0037] of Nagashima).

As to claims 8 and 17, Nogami in view of Chen in view of Nagashima as evident by Christensen teaches the charging method of claim 5 and teaches the charging device of claim 13.
Nogami in view of Chen in view of Nagashima as evident by Christensen teaches wherein determining the charging strategy based on the temperature and the power consumption state comprises: the terminal device is in a third power consumption state (A decreasing temperature variation rates are well known charging is reduced or suspended.  a decreasing or downward temperature variation rate identified as a “third power consumption state”).  
Nogami in view of Chen does not disclose/teach in response to determining that the temperature is higher than a maximum value of the preset range and the terminal device is in the third power consumption state, applying following charging strategy: adopting the constant current charging mode for charging when a charging voltage of the terminal device is lower than a maximum charging voltage; and adopting the constant voltage charging mode for charging when the charging voltage of the terminal device reaches the maximum charging voltage.
Nagashima teaches in response to determining that the temperature is higher than a maximum value of the preset range (Temperature just below T0, for example 44C is identified as “maximum value of preset range”) and the terminal device is in the third power consumption state (Fig. 6 at “b2” and Fig. 4 S18-S19), applying following charging strategy: adopting the constant current charging mode for charging when a charging voltage of the terminal device is lower than a maximum charging voltage (Fig. 4 S17-S19 when Temperature < T0, for example between 44 - 45C),  and charging voltage =V2 which is <V1, then constant current charging); and adopting the constant voltage charging mode for charging when the charging voltage of the terminal device reaches the maximum charging voltage (Fig. 4 S20-S15).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nogami to include in response to determining that the temperature is higher than a maximum value of the preset range and the terminal device is in the third power consumption state, applying following charging strategy: adopting the constant current charging mode for charging when a charging voltage of the terminal device is lower than a maximum charging voltage; and adopting the constant voltage charging mode for charging when the charging voltage of the terminal device reaches the maximum charging voltage in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (JPH10248178A) in view of Wang (US 20080054845) in view of Chen (US 20150046012) in view of Nagashima (US 20100194351). Note: Examiner rely’s Nogami (JPH10248178A) to make rejection uses on machine translation to clarify position.
Nogami discloses a terminal device (Fig. 1 Elements 1-9  ), comprising: 
a charging device (Fig. 1); wherein the charging device, comprises: at least one processor (CPU 6); and a memory configured to store instructions executable by the at least one processor (Nogami does not disclose the charging device having a memory configured to store instructions executable by the at least one processor. However, memory configured to store instructions executable by the at least one processor is well known), wherein the at least one processor is configured to obtain a temperature and a temperature variation trend parameter of a terminal device ([0015]-[0016] the temperature change rate calculation circuit 5 calculates the temperature change rate based on the detected temperature and gives it to the CPU 6) , where the temperature variation trend parameter comprises at least one of a temperature variation direction or a temperature variation rate ([0015]-[0016] the temperature change rate calculation circuit 5 calculates the temperature change rate); determine a charging strategy for the terminal device (Charging device of Fig. 1) based on at least one of the temperature or the temperature variation trend parameter ([0016] and Fig. 4 when the temperature change rate of any cell reaches the A value, the CPU 6 switches the charging mode), where the charging strategy at least comprises a charging mode  ([0016] charging mode) and instruct the terminal device to charge according to the charging strategy (Fig. 4 [0014] [0016]-[0017] switches charging mode to charge with high current until temperature change rate dT / dt =A then charging mode is switched).
Nogami does not disclose/teach a screen, configured to indicate a progress of charging the terminal device by the charging device.
Wang teaches a screen, configured to indicate a progress of charging the terminal device by the charging device  ([0026] the structure of a battery charger with electroluminescent panel, as implemented in one embodiment shown in FIGS. 1 to 2, said embodiment 1, showing a screen type battery charger 13)
It would have been obvious to a person of ordinary skill in the art to modify the terminal device of Nogami to include a screen, configured to indicate a progress of charging the terminal device by the charging device, as taught by Wang in order to have user friendly, more pleasing, more, convenient, and picturized interface to display the capacity of battery, charging process, progress, full of charging, and alarm information, [0009] .
Nogami in view of Wang does not disclose/teach wherein the temperature of the terminal device is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight.
Chen teaches a temperature of a terminal device (battery 118, Fig. 1-2) is a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight (Fig. 2 and [0052] where thermal sensors 210a-210n (collectively "thermal sensors 210") is positioned in, on, and about the electrical energy storage device 118. An average of some or all of the measured spot or individual temperatures may provide the overall electrical energy storage device 118 temperature [0018] [0105][0111]. As such, since the overall temperature is an average of the individual sensor temperatures, then the individual sensor temperature corresponds to a weight).
It would have been obvious to a person of ordinary skill in the art to modify the detected temperature of the terminal device Nogami to be a weighted average temperature determined based on temperatures measured at different parts of the terminal device and each measured temperature corresponds to a weight, as taught by Chen, in order to get a more accurate detection of the overall  temperature of the battery as a whole and not only just one localized portion.
Nogami in view of Wang in view of Chen does not disclose/teach and the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode
Nagashima teaches the charging mode comprises at least one of a constant current charging mode or a constant voltage charging mode (Fig. 4-6 S13 to S16,S17,S18 and [0046] – [0052] where charging is done in CC and CV to lower the current and thus lower temperature (Fig. 6) while providing a maximum charge capacity).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Nogami to comprises at least one of a constant current charging mode or a constant voltage charging mode, as taught by Nagashima in order to safely charge and provide sufficient charge capacity even in the case of an excessive temperature rise of a secondary battery ([0009] and [0053] of Nagashima).
Conclusion and Related art
Hsu (US 20180262017) is cited for having a battery pack with multiple cell temperature sensors such as S1 and S4; the device 20 may obtain a cell temperature reading of the cell temperature sensor S1 and obtain another cell temperature reading of the cell temperature sensor S4; then the device 20 may calculate a statistic value (e.g., a maximum, a minimum, an average or a weighted sum, etc.) of the multiple cell temperature readings of the multiple cell sensors (e.g., S1 and S4) to be the cell temperature ([0037]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	 
	

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859